UN|TED STATES D|STR|CT COURT
EASTERN D|STR|CT OF CAL|FORN|A

UNlTED STATES OF AMER|CA{ No. 2: 11~cr-00356-KJM
Plaint_iff,
v. ` ORDER FOR RELEASE OF PERSON
lN CUSTODY

y |NDALEC|O VALENC|A PERALES,

Defendant.

 

 

TO: THE UN|TED STATES MARSHAL SERV|CE
This is to authorize and direct you to release lNDALEClO VALENC|A PERALES; Case
No. 2: 11-cr-00356-KJM, from custody for the following reasons:
_Release on Personal Recognizance
___Bail Posted in the Sum of $
Unsecured Appearance Bond

Appearance Bond with 10% Deposit

Appearance Bond with Surety

_ Corporate Surety Bail Bond
_)_(__(Other): Time Served; Defendant to be released at 9:00 AM on Tuesday,

January /15, 2019 to the custody of Defense lnvestigator, Juan Barcenas who shall

transport the defendant to the Salvation Army Program located at 1615 D Street in

Sacramentol CA 95814.

issued at Sacramento, California on , la q 614
mber J \M eller
United tates District Judge

 

 

